In Mandamus. On answer of respondent, amended motion for judgment on pleadings, and amended motion for judgment on pleadings.
This cause originated in this court upon the filing of a complaint for a writ of mandamus. Upon the court’s determination pursuant to S.Ct.Prac.R. X(5),
IT IS ORDERED by the court that the parties’ motions for judgment on the pleadings are DENIED and that an alternative writ is hereby GRANTED and that the following schedule be set for the presentation of evidence and the filing of briefs:
The parties shall file any evidence they intend to present within twenty days of this entry. Relators shall file their merit brief within twenty days of the filing of the evidence; respondents shall file their merit brief within twenty days of the filing of relators’ merit brief; and relator shall file any reply brief within five days thereafter.
IT IS FURTHER ORDERED that relators’ claims relating to the OSU Hospitals Board and OSU Strategic Planning Committee minutes are DISMISSED as moot.